Case 19-70110-BHL-13           Doc 2     Filed 01/30/19      EOD 01/30/19 21:03:29          Pg 1 of 6
                                                                                  Ch 13 Model Plan (rev 11-2017)

                     UNITED STATES B A N K R U P T C Y C O U R T
                                S o u t h e r n District of Indiana

  In re:
                  Josiah L. DeLong
  [Name(s) of     Nesha L. DeLong
  Debtor(s)]



                                     CHAPTER 13 PLAN
                                            rn Original

1. NOTICE TO INTERESTED PARTJYh:
  The Debtor must check one box on each 1:zle i . .-ate whetner or not t h e plan includes each of
  the following items. If a n item is ~he:!iad 9 . h o t I x l u d e d , " if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later i n the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                       rn Included        Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                    rn Included        Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                       Included        Not Included

2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully a n d discuss
  them with your attorney. If you oppose any provision of this plan, you m u s t file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on t h e separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a                - . ~off c l z i ~
                                                                       to receive distributions under
  the plan. Absent a Court order determining .CL 2mount of the secured claim, t h e filed
  proof of claim shall control a s to L:le aet~ry~~?~;iation 2-petition arrearages; secured
                                                              1.;   a;


  and priority tax liabilities; other priority clainls; and the amount required to satisfy a n
  offer of payment i n full. All claims t h a t are secured by a security interest i n real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure ("FRBP")
  300 1(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest i n real estate shall comply with
  the requirements of FRBP 3002.1 (b) and (c) without regard to whether t h e real estate is
  the Debtor's principal residence. If there is a change i n the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon t h e
  Debtor, Debtor's counsel and the Chapter 13 Trustee ("Trustee") a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.
Case 19-70110-BHL-13         Doc 2    Filed 01/30/19     EOD 01/30/19 21:03:29         Pg 2 of 6

   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any "Equal Monthly Amount" offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of a n order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.
3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                               785
   monthly       to the Trustee, starting not later than 30 days after the order for relief, for

   60    months, for a total amount of $           47,100 .

   Additional payments to Trustee andlot*future changes to the periodic amount proposed are:
   Debtors shall pay 112 of each net bonus beginnmg, in May, 2019 bonus. In addition, the
   payment shall step up in month 49 to $900 per month when 401k loan repayment ends.
   Therefore total base is not less than $48,480 without 112 of net bonuses throughout the term
   commencing in May, 2019.

  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
  U.S.C. §1306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the
  Trustee may obtain such property or its proceeds to increase the total amount to be paid under
  the plan. However, if the Trustee elects to take less than 100% of the property to which the
  estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
  a motion to compromise and settle will be filed, and appropriate notice given.
  ( c ) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the
  Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
  amount or that the time period for making payments will be extended, not to exceed 60 months.
  Creditors will not receive notice of any such agreement unless the total amount that the
  Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
  Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
  that party notice of any such agreement. Agreements under this section cannot extend the
  term of the plan more than 6 additional iaonthu

  (d) OTHER PLAN CHANGES: Any other'modification of the plan shall be proposed by
  motion pursuant to 11 U.S.C. 51329. Service of any motion to modify this plan shall be made
  by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
  the Court.
Case 19-70110-BHL-13           Doc 2      Filed 01/30/19    EOD 01/30/19 21:03:29         Pg 3 of 6
5. PAYMENT O F ADMINISTRATIVE CLAIMS (INCLUSIVE O F DEBTOR'S
   ATTORNEY FEES):
      NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
                          Creditor                          Type of Claim          Scheduled Amount

        Attorney's Fees - Kevin S. a n k a d e      Administrative                              $2,725.00


6. PAYMENT O F DOMESTIC SUPPORT OBLIGATIONS:
      NONE
  (a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support
  Obligation payments that are due after the filing of the case under a Domestic Support Order
  directly to the payee.

  (b) Domestic Support Obligation Arrears.

      NONE


7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
      NONE

 As required by Local Rule B-3015-l(a), if there is a pre-petition arrearage claim on a mortgage
 secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
 petition mortgage installments shall be made through the Trustee. Initial post-petition
 payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may
 pay the secured creditor directly. Before confirmation, the payment to the mortgage lender
 shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
 modified pursuant to a n agreement with the mortgage lender. After confirmation, payment
 shall be a s set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
 adjusted based on the filed claim and/or notice. Delinauent real estate taxes and homeowners'
 association or similar dues should be treated under this paragraph.

                                                                              Equal       Select One for
                                                             Estimated
             Creditor             Residential Address                        Monthly       Mortgages
                                                              Arrears
                                                                             Amount          ONLY:

       Home Point            1329 Virgil Blvd. Princeton,
                                                                     $0.00
                                                                                          0Trustee pay
                                                                                $592.90
       Financial Corp.       IN 47670                                                     @ Direct pay

 No late charges, fees o r o t h e r monetary amounts shall be assessed based o n t h e
 timing of a n y payments made by t h e Trustee u n d e r t h e provisions of t h e Plan, unless
 allowed by Order of t h e Court.


8. PAYMENT O F SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
  PARAGRAPH 7:
  (a) Secured Claims as t o Which 11U.S.C.           5 506 Valuation I s Not Applicable:
Case 19-70110-BHL-13         Doc 2     Filed 01/30/19    EOD 01/30/19 21:03:29           Pg 4 of 6
       NONE
 Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to
 plan confirmation, as to secured claims not treated under paragraph 7 and as to which
 valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly
 adequate protection payments equal to 1%of a filed secured claim. The Trustee shall
 disburse such adequate protection payments to the secured creditor a s soon a s practicable after
 receiving plan payments from the Debtor, and the secured claim will be reduced accordingly.
 After confirmation of the plan, unless otherwise provided i n paragraph 15, the Trustee will pay
 to the holder of each allowed secured claim the filed claim amount with interest a t the rate
 stated in column 5.

                                                                                 (5)       (6) Equal
                                               (3) Purchase   (4) Est. Claims
           (1) Creditor       (2) Collateral                                  Interest     Monthly
                                                   Date           Amount
                                                                                Rate        Amount
       Evansville Teachers
                           20 11 Chevrolet
       Federal Credit                             17              $17,282.00     6.35%         $350.00
                           Silver ado
       Union
       Evansville Teachers
                           20 15 Chevrolet
       Federal Credit                             18              $18,349.00 Prime+l%          $350.00
                           Cruze
       Union

  (b) Secured Claims a s to Which 11 U.S.C. 5 506 Valuation Is Applicable:

  rn   NONE

  (c) Curing Defaults and/or Maintaining Payments:

  rn NONE
  (d) SurrenderedIAbandoned Collateral:
  rn NONE
9. SECURED TAX CLAIMS AND 11 U.S.C. 6 507 PRIORITY CLAIMS:

       NONE


10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
  rn NONE
  (b) General Unsecured Claims:
  @Pro
    I rata distribution from any remaining funds; or
  0    Other:

11. EXECUTORY CONTRACTS AND UNEY1'fUIED LEASES:

       NONE
 Case 19-70110-BHL-13             Doc 2   Filed 01/30/19        EOD 01/30/19 21:03:29         Pg 5 of 6
   All executory contracts and unexpired leases are REJECTED, except the following, which are
   assumed:

                    Creditor                        Property Description                 Treatment


         AT & T                           Cell Phone                           Assume



12. AVOIDANCE OF LIENS:

       NONE
   Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase
   money security interests, judicial liens, wholly unsecured mortgages or other liens t h a t impair
   exemptions:
                                                                                        Amount of Lien to be
                       Creditor                      CollateraUProperty Description
                                               --     - ..                                  Avoided

         Regency Finance                      NPMSI - HHG's                                          $5,612.00



13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law or b) entry of a
    discharge order under 11U.S.C. $1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except a s necessary to fund the plan or a s
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. $1306.

15. NONSTANDARD PROVISIONS:
       NONE
    Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
    nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
    effective only if the included box in Paragraph 1.3 of this plan is checked.
                                                          -

    Secured Creditors shall receive only adequate protection payments until administrative claims are paid
    in full.




Date: 1/29/2019


                                                       1
                                                      5        ,
                                               Printed Name of Debtor
 Case 19-70110-BHL-13           Doc 2     Filed 01/30/19          EOD 01/30/19 21:03:29           Pg 6 of 6

                                               Printed Name of Joint Debtor                 I



                                                                  --rrn-%-
                                                Counsel for Deb


                                               Address:                  123 NW 4th Street, Suite 201




                                                City, State, ZIP code:   Evansville, IN 47708

                                               Area code and phone:      (812) 434-4909

                                               Area code and fax:        (812) 434-4831

                                                E-mail address:          kinkadeassociates@hotmail.com



By filing this document, the Debtor(s), if not represented by a n attorney, or the Attorney for t h e
Debtor(s) also certify(ies) t h a t the wording and order of the provisions i n this Chapter 13 plan a r e
identical to those contained i n the form plan adopted by this Court, other t h a n any nonstandard
provisions included in paragraph 15.
